UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of November 14, 2012: 224,503,503. - 2 - INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at September 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Month Periods Ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit for the Nine Month Period Ended September 30, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Nine Month Periods Ended September 30, 2012 and 2011 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 30 PART II.OTHER INFORMATION Item 1.Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2.Unregistered Sale of Securities and Use of Proceeds 30 Item 3.Defaults Upon Senior Securities 30 Item 4.Mine Safety Disclosures 31 Item 5.Other Information 31 Item 6.Exhibits Signatures 33 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) September 30, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $27 at September 30, 2012 and $3 at December 31, 2011 Prepaid expenses and other current assets 29 Total current assets Property and equipment, net 28 32 Patents, net Capitalized software development costs, net - 78 Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Short-term notes payable $ $ Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Deferred rent Derivative liability Total liabilities Commitments and contingencies Stockholders' deficit: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 934 and 880 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively, ($934 liquidation preference at September 30, 2012) 934 880 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 9,811 and 9,250 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively, ($14,717 liquidation preference at September 30, 2012) 7,940 7,380 Series C Preferred Stock, $.01 par value; 4,100 shares authorized; 4,073 and 3,547 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively, ($6,109 liquidation preference at September 30, 2012) 4,652 3,569 Common stock, $.01 par value; 1,050,000 shares authorized; 231,004 issued, 224,504 outstanding at September 30, 2012 and 198,188 shares issued and outstanding at December 31, 2011 2,309 1,981 Treasury shares, 6,500 and 0 shares at September 30, 2012 and December 31, 2011, respectively ) − Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these Condensed Consolidated Financial Statements 3 Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended Nine months Ended September 30, September 30, Revenue: Product $ Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product 87 23 Maintenance 9 63 48 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) Other income (expense), net (3
